Title: From George Washington to John Lamb, 15 February 1782
From: Washington, George
To: Lamb, John,Stevens, Ebenezer


                  
                     Gentlemen
                     Philada 15th February 1782
                  
                  I was last evening favd with yours of the 13th by which I perceive that you are not fully acquainted with the motive which influences the superintendant of Finance to issue to the Officers only promissary Notes to a certain amount, payable in six months.
                  It was expected that the arrival of a store ship from France, would have put it in our power to have supplied the Officers with the necessary Articles of Cloathing, but that ship has unfortunately miscarried.  The Financier, upon being informed of this, knowing the distress of the greater part of the Officers, immediately set about devising a plan by which he might afford relief to their wants, without involving himself deeper in those difficulties with which he is perplexed by the scantiness of public Funds—Upon enquiry, he found Gentlemen of this City willing to supply a quantity of Goods proper for the Army at their places of Cantonment at a credit of six Months and as low as they can be purchased else where.  He therefore proposed to me the measure, which is now about to be adopted—that of giving each Officer a note for a certain sum payable in 6 Months which the owners of the goods will receive in payment—There is no obligation upon any Officer to take these Notes, or, when he has received them to lay them out in Cloathing. Should he have supplied himself beforehand, he may keep them untill the time of payment—he may discount them, or he may lay them out in any kind of Stores for the Campaign.  By this, justice is done to the Officer and no injustice to the Soldier.  The public have complied with their Contract in furnishing the soldier with his Cloathing in the specific Articles—They now mean to do the same by the Officers on advancing them a certain sum of Money as a substitute.  Should any uneasiness or  misconceptions arise in the minds of the soldiery, you Gentlemen and the other Officers, now fully acquainted with the circumstances, may easily quiet them.
                  I cannot close this letter without expressing my approbation of the laudable motives by which you were actuated at the time, of writing.  It gives me pleasure to see Officers wishing to share hardships as well as benefits with their soldiers.  I am with great Esteem Gentn Yr most obt and hble servt 
                  
                     Go: Washington
                  
               